DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2021 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ASSIGNMENT OF CARGO HANDLING OPERATIONS,” “VEHICLE MATCHING FOR PERFORMING CARGO HANDLING OPERATIONS,” or any other descriptive title.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a reception unit configured to receive” in claim 1;
“an identification unit configured to identify” in claim 1;
“an information generating unit configured to generate” in claim 1;
“the information storage unit is configured to store” in claim 5; and
“the information updating unit is configured to update” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “arbitrarily” in claim 7 is a relative term which renders the claim indefinite. The term “arbitrarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no way to determine when whether or not the setting of an incentive is truly arbitrary. For example an incentive set based upon the budget of a requestor may be set arbitrarily relative to the volume of the cargo to be handled but it cannot be determined if this incentive is truly arbitrary as required by the claim. Therefore, there is no way to determine when the incentive is set arbitrarily as required by the claim because the boundaries of what constitutes setting an incentive arbitrarily are not defined.
Claim limitations in the Claim Interpretation section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The various units configured to are described by the specification in [0038] and [0049] as being functions realized by a CPU or information processing device. Therefore, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Specification [0050], [0075] describes a reception unit only by the function of receiving identification or contract information, which describes an outcome, not a means for achieving that outcome. Specification [0051] describes an identification unit only by the function of identifying a user, which describes an outcome, not a means for achieving that outcome. Specification [0055] describes an information storage unit only by the function of generating a request, which describes an outcome, not a means for achieving that outcome. Specification [0057] describes an information storage unit only by the function of storing information, which describes an outcome, not a means for achieving that outcome. Specification [0058] describes an information updating unit only by the function of updating information, which describes an outcome, not a means for achieving that outcome. Therefore, claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations discussed above in the “Claim Interpretation” section have been found to fail to disclose sufficient corresponding structure (e.g. the algorithm) in the specification that performs the entire claimed function and have been found to be indefinite under 35 USC 112(b). Therefore, these claim limitations also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to “A program” typically covers products that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) in view of the ordinary and customary meaning of modules, particularly when claimed as a product without any structural recitations.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1350 (Fed. Cir. 2014). The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A program” and therefore is directed to a software per se. Thus, claim 11 is rejected as being directed to non-statutory subject matter. For the purposes of compact prosecution claim 11 will be treated as being directed toward a manufacture for the remainder of this office action.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-9 recite a combination of devices and therefore recite a machine.
Claim 10 recites a series of steps and therefore recites a process.
Claim 11 recites a manufacture as explained above.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 10, and 11, as a whole, are directed to the abstract idea of identifying a user to perform cargo handling and offering that user the cargo handling operation, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including agreements in the form of contracts) by reciting creating an agreement for a user to perform a cargo handling operation.  See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting providing rules or instructions for offering a cargo handling operation to a user.  See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “identifying users to perform cargo handling and offering that user the cargo handling operation,” is recited by claiming the following limitations: receiving a cargo handling operation, identifying a user who is able to accept the cargo handling, and requesting the user perform the cargo handling. The mere nominal recitation of an information processing device does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4, 6, and 9, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: evaluating a level of a user, adding incentives to the cargo handling request, and adding contract information.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 10, and 11 recite the additional elements: an information processing device. The information processing device limitation is no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of offering jobs to drivers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing task assignment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 10, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting an information processing device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an information processing device (Specification [0032]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting an information processing device. See MPEP 2106.05(f). The claims limit the field of use by reciting the cargo handling field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claim 5, the additional elements do not amount to significantly more than the judicial exception. Claim 5 recites a generic computer performing generic computer functions by reciting storing and updating information. See MPEP 2106.05(d)(II). Regarding claim 5, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an information storage unit (Specification [0038]) and information updating unit (Specification [0038]). See MPEP 2106.05(d)(I)(2). Claims 5 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by storing and updating information. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-3 and 7-8, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burleson et al. (U.S. P.G. Pub. 2019/0213509 A1), hereinafter Burleson.

Claim 1. 
Burleson discloses an information processing device comprising: 
a reception unit configured to receive identification information for identifying a predetermined cargo handling operation which is performed at a base for loading or unloading cargo (Burleson [0070] task dependency chain; [0082] task data; [0095] plurality of tasks; [0164], [0169] predict an incident with a task; [0123] if the parent task fails to be completed as scheduled the users assigned to the child tasks can be idle and unable to proceed; [0124] dependency chain may include a forklift driver, order filler, haulers, loaders, validation managers, and drivers; [0126] incident can have a negative impact on a truck driver task dependent on the loader task); 
an identification unit configured to identify a user who is able to accept the cargo handling operation based on the identification information (Burleson [0095] assign task to a plurality of users having a highest safety score; [0117] an area may contain a set of users; [0151] threshold safety score and threshold impact score; [0157] per-user safety score assigned to each qualified user; [0159] identify a set of qualified users to perform a task and determine a per-task safety score for each user; [0160] per-task safety score indicates a degree or qualification ranking of a given user regarding a task or type of task); and
an information generating unit configured to generate request information which is displayed to the user identified by the identification unit based on the identification information (Burleson [0040] user device; [0045] task reassignment notification provided to the user device; [0077] corrective measures includes re-assigning a task; [0104] a task reassignment notification can be sent to notify the first and second user that the second user has been assigned to assist the first user with completion of the selected task; [0161], [0166] perform corrective measures; [0170] task is reassigned; [0184] notify user of task assignments on a user device).

Claim 2. 
Burleson discloses all the elements of claim 1, as shown above. Additionally, Burleson discloses: 
wherein the user includes occupants of vehicles which are scheduled to perform a cargo handling operation at the base and which are waiting at a position before the base (Burleson [0090] minimize idle time; [0117] an area may contain a set of users; [0123] if the parent task fails to be completed as scheduled the users assigned to the child tasks can be idle and unable to proceed; [0124] dependency chain may include a forklift driver, order filler, haulers, loaders, validation managers, and drivers; [0126] incident can have a negative impact on a truck driver task dependent on the loader task).

Claim 3. 
Burleson discloses all the elements of claim 2, as shown above. Additionally, Burleson discloses: 
wherein the user is an occupant of a vehicle which has arrived at the base prior to a scheduled arrival time and which is waiting at the position out of the occupants (Burleson [0090] minimize idle time; [0117] an area may contain a set of users; [0123] if the parent task fails to be completed as scheduled the users assigned to the child tasks can be idle and unable to proceed; [0124] dependency chain may include a forklift driver, order filler, haulers, loaders, validation managers, and drivers; [0126] incident can have a negative impact on a truck driver task dependent on the loader task).

Claim 4. 
Burleson discloses all the elements of claim 1, as shown above. Additionally, Burleson discloses: 
wherein the user is a predetermined user whose a level indicating an evaluation value of the user associated with the cargo handling operation corresponds to details of the cargo handling operation (Burleson [0095] assign task to a plurality of users having a highest safety score; [0151] threshold safety score and threshold impact score; [0157] per-user safety score assigned to each qualified user; [0159] identify a set of qualified users to perform a task and determine a per-task safety score for each user; [0160] per-task safety score indicates a degree or qualification ranking of a given user regarding a task or type of task).

Claim 5. 
Burleson discloses all the elements of claim 4, as shown above. Additionally, Burleson discloses: 
an information storage unit and an information updating unit (Burleson Fig. 10 Item 1032, [0153] database includes scores; [0157], [0160] per-user safety score), 
wherein the information storage unit is configured to store the level (Burleson Fig. 10 Item 1032, [0153] database includes scores; [0157], [0160] per-user safety score), and 
wherein the information updating unit is configured to update the level based on a result of the cargo handling operation performed by the user (Burleson Fig. 10 Item 1032, [0153] database includes scores; [0157], [0160] per-user safety score; [0113] performance feedback includes feedback regarding user safety).

Claim 10. 
Burleson discloses all the elements of claim 10 as shown above in claim 1.

Claim 11. 
Burleson discloses all the elements of claim 11 as shown above in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burleson in view of Seaman et al. (U.S. P.G. Pub. 2018/0060814 A1), hereinafter Seaman.

Claim 6. 
Burleson discloses all the elements of claim 1, as shown above. However, Burleson does not teach the following limitation, but Seaman does: 
wherein the information generating unit is configured to add an incentive to the cargo handling operation to the request information (Seaman [0047], [0083] delivery request can include load information, location, size destination, payment or any combination thereof; [0069] offered payment may be the payment the owner of the load is willing to pay).
One of ordinary skill in the art would have recognized that applying the known technique of offering a driver a payment for performing additional services and allowing the driver to accept or reject that offer of Seaman to Burleson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Seaman to the teaching of Burleson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such offering of payment for performing additional services. Further, applying offering a driver payment to perform additional services to the task assignments system of Burleson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient completion of tasks by allowing a driver to reject jobs they are unwilling to do and therefore limiting the amount of low quality work that may result from a driver being assigned a task they are unwilling to do. 

Claim 7. 
Burleson discloses all the elements of claim 6, as shown above. However, Burleson does not teach the following limitation, but Seaman does: 
wherein the identification information includes input information which is input by another user who requests the cargo handling operation (Seaman [0026] dispatcher or docket person can use the cargo client device to request a cargo transport unit to pickup a load, request a delivery, confirm or reject a driver; [0082] disqualify drivers with a requested payment higher than the offered payment), and 
wherein the incentive is arbitrarily set when the other user inputs the input information (Seaman [0046], [0070] rate of payment of the driver; [0053], [0080] determine total payment; [0069] offered payment may be the payment the owner of the load is willing to pay).
One of ordinary skill in the art would have been motivated to include the teachings of Seaman in the system of Burleson for the same reasons discussed above in claim 6.

Claim 8. 
Burleson discloses all the elements of claim 6, as shown above. However, Burleson does not teach the following limitation, but Seaman does: 
wherein the incentive is an incentive which is set in advance based on details of the cargo handling operation (Seaman [0046], [0070] rate of payment of the driver; [0053], [0080] determine total payment; [0069] offered payment may be the payment the owner of the load is willing to pay).
One of ordinary skill in the art would have been motivated to include the teachings of Seaman in the system of Burleson for the same reasons discussed above in claim 6.

Claim 9. 
Burleson discloses all the elements of claim 1, as shown above. However, Burleson does not teach the following limitation, but Seaman does: 
wherein the information generating unit is configured to add contract information associated with the cargo handling operation to the request information (Seaman [0047], [0083] delivery request can include load information, location, size destination, payment or any combination thereof; [0069] offered payment may be the payment the owner of the load is willing to pay).
One of ordinary skill in the art would have been motivated to include the teachings of Seaman in the system of Burleson for the same reasons discussed above in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628